 In the Matter of GREAT LAKES CARBON COMPANY(BUILDING PRODUCTSDIVISION),'EMPLOYERandINTERNATIONAL CHEMICAL WORKERS,LOCALNo. 1, A.F. of L.,PETITIONERCase No. 21-RC-1504.-Decided December 4, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Eugene M.Purver, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.2Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and'MembersMurdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.On August 15, 1949, the Employer and the Oil Workers executeda contract, effective September 3, 1949, containing as Article XV,Section 2, thereof, the following termination provision :This contract shall remain in full force and effect until Sep-tember 2, 1950. It will also remain in force and effect beyondsuch expiration date on a year to year basis.Either party maysixty (60) days prior to said anniversary date serve a writtennotice requesting a meeting between the parties for the purposeof amending, modifying or terminating the contract.If the notice is for termination, then the contract shall be ofno further force or effect at the expiration of sixty (60) daysfollowing the date of said notice.If the notice is for the purpose of amending or modifying thecontract, then the terms and conditions of the contract shallremain in full force and effect until an agreement is reached or'The name of the Employer appears as amended at the hearing.2 OilWorkers International Union,CIO, and its Local Union No. 128; herein calledthe Oil Workers, were permitted to intervene on the basis of contractual interest.92 NLRB No. 79.507 508DECISIONSOF NATIONALLABOR RELATIONS BOARDfailing agreement, either party serves sixty (60) day termina-tion notice as stated above.On June 27, 1950, the Oil Workers sent the Employer a letter, statinga desire to modify the contract in accordance with its provisions andattaching proposed changes to be included in a new contract or tobecome modifications of the existing agreement.The record does notshow whether any negotiations took place between the Employer andthe Oil Workers pursuant to this notice.On August 15', 1950, the Petitioner advised the Employer of itsrepresentation claim, and on August 16, 1950, filed the petition herein.The Employer declined to recognize the Petitioner*as bargaining rep-resentative of the employees involved herein until the Board deter-mined which labor organization represents a majority of theemployees.The Oil Workers urges its contract as a bar to a present determina-tion of representatives, contending that its letter of June 27, 1950, wasa notice of desire to modify but not to terminate the contract lWhether the notice specified a desire to terminate or to modify thecontract, in either case we construe such notice, filed before the ef-fective date of the automatic renewal clause of the contract, as in-tended to prevent the agreement from becoming automaticallyeffective for another year.4The contract specifically provided thatafter notice of a desire to modify, the terms of the contract wouldcontinue in effect until an agreement was reached, or failing agree-ment until either party gave notice of termination. It is clear, there-fore, in view of the Oil Workers' notice to modify, that the contractafter its original term was at best transformed into a contract termi-nable at will, which cannot preclude this proceedingsAccordingly,we find that the contract is no bar to a present determination ofr. epresentatives.eWe find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4. In accordance with the stipulation of the parties, we find thatthe following employees of the Employer constitute a unit appropri-ate for purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act:3At the hearing the Employer did not express its view as to whether the contract is a bar.4SeeWorthy Paper Company Association,80 NLRB 19;E. I. duPont do Nemours &Company,73 NLRB 439.SSeeSpringfield Mill Company,88 NLRB 24."For the reasons stated herein, the Oil Workers' motion to dismiss the petition of thePetitioner is hereby denied. GREAT LAKES CARBON COMPANY509All production and maintenance employees of the Employer's Build-ing Products Division at its Torrance, California, plant, includingwatchmen and shipping employees but excluding office and clerical,employees, guards, technical and professional employees, and super-visors as defined in the Act.[Text of Direction of Election omitted from publication in this-volume.]